IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,526


EX PARTE EVANGELICA AGUILAR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 95-CR-1739-H IN THE 347TH DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to twenty-five years' imprisonment. The Thirteenth Court of Appeals affirmed her
conviction. Aguilar v. State,  No. 13-97-00348-CR (Tex. App.--Corpus Christi, delivered May 6,
1999, pet. ref'd).
	Applicant contends that trial counsel was ineffective for, among other things, eliciting and
failing to object to prejudicial testimony. We order that this application be filed and set for
submission to determine whether counsel's errors should be considered individually or cumulatively 
under Strickland v. Washington, 466 U.S. 668, 80 L. Ed. 2d 674, 104 S. Ct. 2052 (1984).  The parties
shall brief the issue.
	 It appears that Applicant is represented by counsel. If that is not correct, the trial court shall
determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant. Tex. Code Crim. Proc. art
26.04. The trial court shall send to this Court, within 60 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent. All briefs shall be filed with this Court on or
before December 18, 2006.

Filed: October 18, 2006
Do not publish